Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the filing of 4-12-2022. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 10-11, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1) in view of Ben-Rubi(20110238507 A1), Park (20100077009 A1) and Wong et al. (“Wong” 20160342449 A1). 
Claim 1: Daub discloses a method, comprising: receiving, by a user device, a media presentation and metadata corresponding to the media presentation; obtaining, by the user device, related content information from the metadata, wherein the related content information includes, for a particular related content item (Paragraph 43 and 49-51; metadata of related content): 
a start time for presenting the particular related content item, and a description of the particular related content item; presenting, by the user device, the media presentation; and while presenting the media presentation: making a first determination, by the user device, that a current time index of the media presentation corresponds to the start time for presenting the particular related content item (Figure 10:310 related content indicator and Paragraphs 43 and 49-51); 
Daub provides an indicator of related content but may not explicitly disclose based on the first determination, presenting, by the user device, the description of the particular related content item; 
Ben-Rubi is disclosed because it also looks to provided metadata relevant data with a content (Paragraph 19 and 30) and further provides a description of the related/supplemental content (Figure 3b and Paragraph 42). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate additional information detail of related information in Daub as taught by Ben-Rubi. One would have been motivated to provide the additional information because it expands feedback capabilities and insures the user will access beneficial information.
Daub also may not explicitly disclose and copying, by the user device, the particular related content item to a clipboard of the user device. 
Park is provided because it discloses a functionality where content is automatically copied/stored to a folder (i.e. clipboard) (Paragraph 55).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate an automated storing of content in Daub as taught by Park. One would have been motivated to provide the functionality because it allows faster access to content which makes the system more efficient.
Daub also may not explicitly disclose a clipboard of the user device to allow the user to paste the particular related content item therefrom;
Wong is provided because it discloses clipboard functionality where metadata related to content is analyzed to determine what related data will be provided within the copy and paste operation (Paragraphs 22-25; the clipboard captures an image and determines metadata provides content related tracking data or a barcode).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate a clipboard with copy/paste operations along with the metadata analysis into the content/metadata of Daub. One would have been motivated to provide the functionality because it allows expanded analysis and more efficient access to pertinent content which enhances operability.
Claim 2: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 1, wherein the related content information comprises the particular related content item for access by the user device (Ben-Rubi: Paragraph 22; access supplemental data and Wong: Paragraphs 22-25). 
Claim 4: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 1, and further disclose wherein the particular related content item is automatically copied to the user device based on the first determination (Park: Paragraph 55). 
Claim 5: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 1, further comprising, while presenting the media presentation: making a second determination, by the user device, that the current time index of the media presentation corresponds to an end time for ceasing presentation of the particular related content item; and based on the second determination, discontinuing presentation, by the user device, of the description of the particular related content item (Daub: Paragraph 43 time coded Ben Rubi: Paragraph 30; timing rules). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1), Park (20100077009 A1) and Wong et al. (“Wong” 20160342449 A1) in further view of Meier et al. (“Meier” 20170154188 A1). 
Claim 3: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 1, but may not explicitly disclose further comprising: presenting, by the user device, a user interface (UI) item for accessing the particular related content item based on the first determination; and receiving, by the user device, user input selecting the UI item, wherein the particular related content item is copied to the clipboard of the user device responsive to the user input. 
Meier is provided because it discloses cut and copy functionality that is initiated by an input (Paragraph 15).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate a cut and copy input in Daub as taught by Meier. One would have been motivated to provide the functionality because it incorporates a well-known feature that will provide additional user interaction/access.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1), Park (20100077009 A1) and Wong et al. (“Wong” 20160342449 A1) in further view of Han et al. (“Han” 20120246594 A1). 
Claim 6: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 5, but may not explicitly disclose wherein the particular related content item is removed from the clipboard of the user device after the current time index of the media presentation exceeds the end time causing the user to no longer be allowed to paste the particular related content item therefrom.
Han is provided because it discloses a clipboard functionality regarding multimedia data (Paragraphs 10 and 50; video/motion picture), further the clipboard functionality provides a mechanism where clipped data is no longer available to be pasted after a predefined amount of time (Paragraphs 45; paste operation expires after a time period). The time period is not explicit and could reasonably be associated with a time index of a media presentation.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate a clipboard with copy/paste operations along with time restraint capabilities in Daub. One would have been motivated to provide the functionality because it ensures time sensitive data is utilized for a desired period of time, ensuring up to date and accurate data distribution.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1), Park (20100077009 A1) and Wong et al. (“Wong” 20160342449 A1) in further view of Brand (20150324381 A1).

Claim 7: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 5, but may not explicitly disclose wherein the particular related content item is removed from the clipboard of the user device responsive to the second determination. 
Brand is provided because it discloses a copy functionality that will erase a copy when access is no longer available (Paragraph 50).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate an automatic erasure in Daub as taught by Brand. One would have been motivated to provide the functionality because it ensures that large amounts of data do not overload the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1), Park (20100077009 A1) and Wong et al. (“Wong” 20160342449 A1) in further view of Worley et al. (“Worley” 20180039385 A1).
Claim 8: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 1, but may not explicitly disclose further comprising: receiving, by the user device, user input indicating to paste the particular related content item into an application executing on the user device; and responsive to the user input: pasting, by the user device, the particular related content item into the application executing on the user device. 
Worley is provided because it discloses clipboard functionality and further provides a paste input from the user device into an executing application (Figure 3 and Paragraphs 48-49).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate the paste input in Daub as taught by Worley. One would have been motivated to provide the functionality because it incorporates a well-known feature that will provide additional user interaction.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1), Park (20100077009 A1) and Wong et al. (“Wong” 20160342449 A1) in further view of Story et al. (“Story” 20130159853 A1).
Claim 9: Daub, Ben-Rubi, Park and Wong disclose a method as recited in claim 1, but may not explicitly disclose further comprising: receiving, by the user device, a timeline of the media presentation; presenting, by the user device, a graphical representation of the timeline; and providing, by the user device, a user interface (UI) item along the graphical representation of the timeline that is selectable to cause download of the particular related content item, wherein the UI item is displayed along the timeline at a respective position for a portion of the media presentation that corresponds to the particular related content item. 
Story is provided because it discloses a timeline for media presentation and further discloses a selectable indicator within the timeline for related content (Figure 4a and Paragraphs 16 and 44).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide a timeline with indicator in the content of Daub as taught by Story. One would have been motivated to provide the functionality because it allows for expanded user feedback which will improve the user experience.

Claims 10-11, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1) in view of Ben-Rubi(20110238507 A1) and Park (20100077009 A1).
Claim 10: Daub discloses a system comprising:
one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving, by a user device, a media presentation and metadata corresponding to the media presentation; obtaining, by the user device, related content information from the metadata, wherein the related content information includes, for a particular related content item (Paragraph 43 and 49-51; metadata of related content): 
a start time for presenting the particular related content item, and a description of the particular related content item;
presenting, by the user device, the media presentation; and
while presenting the media presentation:
making a first determination, by the user device, that a current time index of the media presentation corresponds to the start time for presenting the particular related content item; (Figure 10:310 related content indicator and Paragraphs 43 and 49-51); 

Daub provides an indicator of related content but may not explicitly disclose based on the first determination, presenting, by the user device, the description of the particular related content item;
Ben-Rubi is disclosed because it also looks to provide metadata relevant data with a content (Paragraph 19 and 30) and further provides a description of the related/supplemental content (Figure 3b and Paragraph 42). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate additional information detail of related information in Daub as taught by Ben-Rubi. One would have been motivated to provide the additional information because it expands feedback capabilities and insures the user will access beneficial information.
Daub also may not explicitly disclose and copying, by the user device, the particular related content item to a clipboard of the user device.
Park is provided because it discloses a functionality where content is automatically copied/stored to a folder (i.e. clipboard) (Paragraph 55).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate an automated storing of content in Daub as taught by Park. One would have been motivated to provide the functionality because it allows faster access to content which makes the system more efficient.

Claim 11 is similar in scope to claim 2 and therefore rejected under same the rationale (Ben-Rubi: Paragraph 22; access supplemental data). 
Claim 13 is similar in scope to claim 4 and therefore rejected under same the rationale (Park: Paragraph 55). 
Claim 14 is similar in scope to claim 5 and therefore rejected under same the rationale (Daub: Paragraph 43 time coded Ben Rubi: Paragraph 30; timing rules).
Claim 19 is similar in scope to claim 10 and therefore rejected under the rationale. 

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1) and Park (20100077009 A1) in further view of Meier et al. (“Meier” 20170154188 A1). 
Claims 12 and 20 are similar in scope to claim 3 and therefore rejected under the rationale. 
Meier is provided because it discloses cut and copy functionality that is initiated by an input (Paragraph 15).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate a cut and copy input in Daub as taught by Meier. One would have been motivated to provide the functionality because it incorporates a well-known feature that will provide additional user interaction/access.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1) and Park (20100077009 A1) in further view of Han et al. (“Han” 20120246594 A1). 
Claim 15 is similar in scope to claim 6 and therefore rejected under same the rationale. (Daub: Paragraph 43 time coded Ben Rubi: Paragraph 30; timing rules). Access to content no longer available outside timing parameters. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1) and Park (20100077009 A1) in further view of Brand (20150324381 A1).
Claim 16 is similar in scope to claim 7 and therefore rejected under same the rationale. 
Brand is provided because it discloses a copy functionality that will erase a copy when access is no longer available (Paragraph 50).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate an automatic erasure in Daub as taught by Brand. One would have been motivated to provide the functionality because it ensures that large amounts of data do not overload the system.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1) and Park (20100077009 A1) in further view of Worley et al. (“Worley” 20180039385 A1).
Claim 17 is similar in scope to claim 8 and therefore rejected under same the rationale. 
Worley is provided because it discloses clipboard functionality and further provides a paste input from the user device into an executing application (Figure 3 and Paragraphs 48-49).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate the paste input in Daub as taught by Worley. One would have been motivated to provide the functionality because it incorporates a well-known feature that will provide additional user interaction.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daub (20160071550 A1), Ben-Rubi(20110238507 A1) and Park (20100077009 A1) in further view of Story et al. (“Story” 20130159853 A1).
Claim 18 is similar in scope to claim 9 and therefore rejected under same the rationale. 
Story is provided because it discloses a timeline for media presentation and further discloses a selectable indicator within the timeline for related content (Figure 4a and Paragraphs 16 and 44).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and provide a timeline with indicator in the content of Daub as taught by Story. One would have been motivated to provide the functionality because it allows for expanded user feedback which will improve the user experience.

Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Wong is provided because it utilizes a conventional clipboard functionality that captures and analyzes metadata to determine data for a paste operation. 
Regarding claim 6, Han provides time restraints for utilizing a paste operation. 
Regarding claims 10 and 19, the clipboard operation is not claimed in the shame manner as claim 1, where a paste operation will be executed. Therefore the broadest reasonable interpretation of a clipboard is a memory location where data is stored. It is believed that the combination with Park reads on the current claim language, because Park provides functionality where data is copied to.  
Regarding claim 15, Ben Rubi discloses in Paragraph 30 timing constraints that restrict access to content outside the determined parameters. Therefore the data would not be available for access and in the case of the combination, not available to access for copying to a memory location. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

9715338 B2 BILLGREN ET AL. Figure 4a

Applicant's amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-12-2022